Title: James Madison to Marquis de Lafayette, 1 February 1830
From: Madison, James
To: Lafayette


                        
                            
                                My dear friend
                            
                            
                                
                                    Montpellier
                                
                                Feby 1. 1830
                            
                        
                        
                        This late acknowledgment of your letter of Sepr. 20. is the effect of its reaching me at Richmond, where
                            every moment of my time was in some way or other, exacted by my public situation, and of the accumulated arrears of a
                            private nature requiring my attention since I have found myself at home.
                        The Convention which called forth your interesting remarks & generous solicitudes, was pregnant with
                            difficulties of various sorts, and, at times, of ominous aspects. Besides the ordinary conflicts of opinion concerning the
                            structure of Government, the peculiarity of local interests real or supposed, and above all, the case of our colored
                            population which happens to be confined to a geographical half of the State, and to have been a disproportionate object of
                            taxation, were sources of jealousies & collisions which infected the proceedings throughout, and were finally
                            overcome by a small majority only. Every concession of private opinion, not morally inadmissible, became necessary in
                            order to prevent an abortion, discreditable to the Body & to the State, and inflicting a stain on the great cause
                            of Self Government. With all the compromizing expedients employed, and which finally obtained a successful vote within the
                            Convention, it remains to be seen what will be the fate which awaits the recommended plan, on its submission to the
                            People. It makes the appeal to them under the disadvantage of its being stamped with the dissent of the members of the
                            Convention representing the ultramontane part of the State, the part which had called loudest for, & contributed
                            most to, the experiment for amending the Constitution. But on the other hand, it alleviates greatly, where it does not
                            remove, the objections which had been urged & justly urged by that part: whilst the other part of the State which
                            was opposed to any change, will regard the result as an obstacle to another Convention which might bring about greater
                            & more obvious innovations. On the whole, the probability is, that the Constitution as amended will be
                            sanctioned by the popular votes, and that, by a considerable majority. Should this prove to be the case, the peculiar difficulties which will have been overcome, ought to render the experiment a new
                            evidence of the capacity of men for self Government, instead of an argument in the hands of those who deny &
                            calumniate it. The Convention was composed of the Elite of the Community, and exhibited great talents in the discussions
                            belonging to the subject. Mr. Monroe, and still more myself, were too mindful of the years over our heads, to take an
                            active part in them. The same consideration was felt by Mr. Marshall. I may add, that each of us was somewhat fettered by
                            the known, in some important instances, by the expressed, will of our immediate Constituents.
                        Your anticipations with regard to the slavery among us, were the natural offspring of your just principles
                            & laudable sympathies. But I am sorry to say that the occasion which led to them, proved to be little fitted for
                            the slightest interposition on that subject. A sensibility, morbid in its degree, was never more awakened among those who
                            have the largest stake in that interest, and are most violent against any Governmental movement in relation to it. The
                            excitability at the moment, happened also to be augmented by party questions between the South & the North, and
                            the efforts used to make the circumstance common to the former, a sympathetic bond of co-operation. I scarcely express
                            myself too strongly in saying, that an allusion in the Convention to the subject you have so much at heart, would have
                            been a spark to a mass of Gun Powder. It is certain nevertheless, that Time "the great Innovator" is not idle in its
                            salutary preparations. The Colonization Societies are becoming more and more one of its agents. Outlets for the freed
                            blacks are alone wanted for a rapid erasure of that blot from our Republican character.
                        I observe in the foreign Journals the continued struggle between the Good & Evil Principles on your
                            side of the Atlantic. The manifestations of the former, on your visit to the South of France, are very encouraging
                            notwithstanding the little successes at the Central Theatre. Your friends see with the greatest pleasure, in such
                            incidents, the confidence & affection which bind your fellow Citizens to you, and the deep interest your Country
                            has in the continuance of your life & your health.
                        I had wished to say something on other topics; but having been so long without thanking you for your last
                            kind letter, I hasten the assurances of my unalterable attachment, and my ardent wishes for your happiness, in which Mrs.
                            Madison joins me, as she does in the offer of cordial salutations to your highly valued son, & our common friend
                            Col. Leva[ss]eur.
                        
                        
                            
                                James Madison
                            
                        
                    